IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                       :                     NO. 684
                             :
ORDER AMENDING RULE          :                     CIVIL PROCEDURAL RULES
1915.11-1 AND ADOPTING       :
RULES 1915.22 AND 1915.23 OF :                     DOCKET
THE PENNSYLVANIA RULES OF :
CIVIL PROCEDURE              :

                                                ORDER


PER CURIAM

       AND NOW, this 9th day of August, 2018, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been published
for public comment in the Pennsylvania Bulletin, 46 Pa.B. 6107 (October 1, 2016) and
republished in the Pennsylvania Bulletin, 47 Pa.B. 2181 (April 15, 2017):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 1915.11-1 of the Pennsylvania Rules of Civil Procedure is amended and
Rules 1915.22 and 1915.23 of the Pennsylvania Rules of Civil Procedure are adopted in
the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on March 1, 2019.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.